259 S.W.2d 172 (1953)
MEREDITH
v.
SHARP et al.
No. A-4177.
Supreme Court of Texas.
June 24, 1953.
Smead & Harbour, Longview, for petitioner.
David Moore, Criminal Dist. Atty., and Paul J. McClung, Asst. Criminal Dist. Atty., Longview, for respondent.
PER CURIAM.
Under our view petitioner has no interest, financially or otherwise, which would authorize him to maintain this suit. Yett v. Cook, 115 Tex. 205, 281 S.W. 837. The trial court should therefore have dismissed the suit rather than deny the writ, but since the practical effect of the two orders is the same, no purpose would be served in granting the writ to reform the judgment. The application is therefore stamped Refused. No Reversible Error.